Ms. Michele Simmons Allgood Attorney at Law Wright, Lindsey  Jennings LLP 200 West Capitol Ave., Suite 2200 Little Rock, AR 72201-3699
Dear Ms. Allgood:
You have submitted, pursuant to the Interlocal Cooperation Act (A.C.A. §25-20-101 et seq.) a copy of an agreement entitled "The Malvern — Hot Spring County, Arkansas Joint Public Library Intergovernmental Agreement." It is my understanding that this Agreement amends "The Hot Spring County — Malvern, Arkansas Joint Public Library Intergovernmental Agreement," which I approved in Opinion No. 2000-107 on April 14, 2000.
I find that the submitted Agreement meets the requirements of law outlined in the Interlocal Cooperation Act. It is therefore hereby approved in its current form.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh